Citation Nr: 0723839	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-27 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The veteran had active service from June 1976 to November 
1980.  

This is an appeal from an August 2002 rating decision by the 
RO which determined that new and material evidence had not 
been submitted to reopen a claim for service connection for 
residuals of a back injury.  


FINDINGS OF FACT

1. A claim for service connection for a back disorder was 
denied in a Board of Veterans' Appeals (Board) decision in 
May 1997.

2.  The evidence received since the Board decision of May 
1997 pertinent to the claim for service connection for a back 
disorder is either cumulative or redundant, or does not bear 
directly and substantially on the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  The Board decision of May 1997, which denied a claim for 
service connection for a back disorder, is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002).

2.  New and material evidence has not been received following 
the Board decision of May 1997 and the claim for service 
connection for low back disorder is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised of the evidence necessary to substantiate her claim.

First, prior to the initial adjudication of the claim on 
appeal, the veteran was provided with an April 2002 letter 
that outlined the evidence necessary to substantiate her 
claim, including the type of evidence required to reopen her 
previously denied claim, and the obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

A similar letter was also provided to the veteran in May 
2006.  Id.  

A March 2006 letter also advised the veteran of the bases for 
assigning ratings and effective dates.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Although the neither the April 2002 nor May 2006 VCAA notice 
letter specifically requested that appellant provide any 
evidence in the appellant's possession that pertained to the 
claim as addressed in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), as demonstrated from the foregoing communications 
from the regional office (RO), the Board finds that appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The May 2006 VCAA notice letter was also followed by June 
2006, August 2006, and April 2007 statements from the veteran 
that she had no further evidence to submit in support of her 
claim, and a readjudication of the claim in the February 2007 
supplemental statement of the case.  

The Board further notes that the veteran has been provided 
with the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained, or that are not 
adequately addressed in documents or records contained within 
the claims folder.

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
this claim for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources. 

II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for a Back Disorder

In order for a claimant to reopen a claim that has been 
previously denied and is final, the claimant must present new 
and material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The standard for new and material evidence was amended in 
2001 (38 C.F.R. § 3.156(a) (2006)), but that amendment 
applies only to claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Since this claim was received before that date (March 2001), 
the law in effect when the claim was filed is applicable.  
That is the standard discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  

Based on the grounds stated for the denial in the May 1997 
Board decision, new and material evidence would consist of 
medical evidence showing a link between a current back 
disability and incurrence or aggravation during military 
service.  At the time of the Board decision, the Board 
discussed the fact that the veteran maintained that she had 
sought treatment during service, but was told that no 
physicians were available to treatment back problems.  She 
also contended that her duties in service included lifting 50 
pound boxes, and that she had to ride in a truck over rough 
terrain, which hurt her back.  However, despite such 
statements, the Board emphasized that extensive records of 
treatment after service contained no medical opinion linking 
her back disabilities to service or any incident therein.  

The additional evidence received since the May 1997 Board 
decision includes various private treatment records and 
statements from the veteran, her former spouse, and 
individuals who have known the veteran since February 1995 
and October 2000.  

The Board concludes that the evidence added to the record 
since the May 1997 Board decision is not new and material 
evidence to reopen the claim.  More specifically, although 
this evidence does reflect additional treatment for the 
veteran's back since service, and the lay witness statements 
variously note the veteran's complaints of back pain during 
and after service, the medical evidence received since the 
May 1997 Board decision does not establish a link between a 
current back disability and service, or in the case of 
arthritis and organic diseases of the nervous system, to a 
period of one year after service.  The lay evidence, to 
include the statement from the veteran's former spouse, is 
essentially duplicative of the previous arguments and 
contentions offered by and on behalf of the appellant at the 
time of the prior claim.  As such it is not considered new 
evidence.

The Board has considered the testimony of the veteran, her 
former spouse, and other lay witnesses.  As lay persons, 
however, they do not have the medical expertise to offer a 
medical opinion, nor does such testimony provide a sufficient 
basis for reopening a previously disallowed claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray 
v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a claim).  

The statements of the veteran and her witnesses are also 
essentially cumulative of contentions that were made and 
evidence that was considered at the time of the Board's 
previous decision.  Therefore, the Board concludes that the 
additional evidence is not probative of the essential issue 
in this case and thus is not new and material to reopen the 
claim for service connection for a back disability.  It is 
also not material because it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2001).


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a back 
disorder is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


